Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.
.
   PRIORITY
      Provisional Application 60/793472, filed on 19 April 2006, is acknowledged.

   CLAIMS UNDER EXAMINATION
Claims 1-23, 29-30, 32-37, 39-48 and 52-55 are pending. Claims 23, 29-30, 32-37, 39-48 and 52-55 have been examined on their merits

WITHDRAWN REJECTIONS
The arguments made in the response filed on 30 September 2021 are acknowledged. The previous grounds of rejection have been withdrawn due to claim amendment.

NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 29-30, 32-37, 39-48 and 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites a composition to maintain an ex vivo lung in a near physiological functioning condition at near physiological temperature. The term “near” in claim 23 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. Claims 29-30, 32-37, 39-48 and 52-55 are included in this rejection because they depend on claim 23.

Claim 23 is directed to “a composition” that is aqueous. This is interpreted to be a single composition. Claim 52 recites “the composition of claim 23” further includes a priming solution. It is unclear if the Applicant means the ingredients of the priming solution are included in the singular composition recited in claim 23, or if the Applicant means the claimed product is comprised of two separate compositions. Because claim 23 is directed to a single composition (hence, a composition) a second separate, distinct composition in claim 52 would not further limit claim 23. The metes and bounds of claim 52 are unclear. Appropriate correction is required. Dependent claims 53-55 are included in this rejection because they depend on claim 52. For the purposes of examination, the claims are interpreted to mean the components recited in claims 52 are included in the composition of claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23, 29-30, 32-37, 39-4 and 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. (Composition For Maintaining Organ and Cell Viability. US 2005/0037330 2005) in view of Hassanein (previously cited; Compositions, Methods and Devices For Maintaining An Organ. WO 99/15011)
as evidenced by the European Commission (Opinion On Substances For Nutritional Purposes Which Have Been Proposed For Use In The Manufacture Of Foods For Particular Nutritional Purposes (‘PARNUTS’) 1999, pages 1-19), and Encyclopedia.com (Glutamine; Asparagine, Cysteine).

Fischer et al. teach compositions for the prolonged preservation of organs, tissues and cells, and particularly for the preservation of organs donated for transplant([0002]). The art teaches the organs and tissues to be preserved by perfusion and/or contact with the inventive composition include: kidney, liver, lung, heart, heart-lung in combination, pancreas, and other organs of the digestive tract, blood vessels, endocrine organs or tissue, skin, bone and other organs ([0020]). The composition comprises an aqueous based medium. Therefore the composition is interpreted to be aqueous ([0028]). The base nutritive medium includes combinations of various components, including those selected from among amino acids, salts, trace elements, vitamins, simple carbohydrates, and the like. This base nutritive medium is further supplemented with combinations of ingredients which can include buffers, antioxidants, plasma volume expanders, energy substrates, xanthine oxidase inhibitors and the like, dissolved or dispersed in an aqueous medium ([0028]). The art teaches the composition nutrient and mineral factors at concentrations analogous to those found in blood, serum, plasma, and/or normal body tissues, although certain of these are not natural blood
constituents ([0029]).

The art teaches the use of physiologically suitable concentrations ([0040]). The art teaches the use of essential amino acids, although all twenty naturally-occurring amino acids, and/or derivatives thereof, are optionally included ([0040]).
A [0047] Fischer teaches the following:
Tables 1-4 below summarize some
of the preferred components and weight ranges for components found in one preferred embodiment containing a first phase designated herein as, Premix I, and a second phase
containing the nanoparticles made from Premix II. The components listed in the Tables are the quantities preferably found in one liter of the final composition, after all processing is completed. The components are sorted into these tables for convenience of description, in order to group the components by the way in which the organ preserving composition is prepared by the examples discussed herein below. Unless otherwise indicated, all quantities shown in
the below Tables are in grams per liter of the final composition, i.e., the composition that includes both the aqueous phase and the emulsion phase.

Examiner notes the composition contains the following ingredients in g/L
Dextran 70 : 33.25-36.75 (Table 2A)
Glucose: 3.800-4.200 (Table 2A)
Sodium Chloride: 6.650-7.350 (Table 2C)
Sodium Phosphate Dibasic 0.0676-0.0748 (Table 2C)
Sodium Phosphate Monobasic 0.0516-0.0570 (Table 2C)
Magnesium Sulfate: 0.0475-0.0525 (Table 2C)
Potassium Chloride 0.296-0.328 (Table 2C)


Glycine 0.0179-0.0197 (Table 2A)
L-Alanine 0.00428-.00473 (Table 2B)
L-Arginine 0.141-0.155 (Table 2B)
L-Aspartic Acid 0.064-0.070 (Table 2B)
L-Glutamic Acid 0.007-0.0078 (Table 2B)
L-Histidine 0.030-0.033 (Table 2B)
L-Isoleucine 0.052-0.0572 (Table 2B)
L-Leucine 0.057-0.063 (Table 2B)
L-Methionine 0.019-0.021 (Table 2B)
L-Phenylalanine 0.0337-0.0373 (Table 2B)
L-Proline 0.0164-0.0182 (Table 2B)
L-Serine 0.025-0.0276 (Table 2B)
L-Threonine 0.051-0.056 (Table 2B)
L-Tryptophan 0.009-0.0095 (Table 2C)
L-Tyrosine 0.053-0.059 (Table 2C)
L-Valine 0.050-0.055 (Table 2C)
L-Lysine 0.0095-0.0105 (Table 2B)


While the art teaches L-Lysine, the art does not teach the use of Lysine Acetate.

Examiner notes the art teaches the use of asparagine, glutamine and cysteine. The art does not teach if these can be excluded.

Examiner notes the art teaches Sodium Phosphate Monobasic in an amount that overlaps with the range recited in claim 23 

The art does not teach the claimed amount of magnesium sulfate.

The art does not teach the claimed amount of glucose, sodium chloride or potassium chloride.

While Fischer teaches the composition nutrient and mineral factors at concentrations analogous to those found in blood, serum, plasma, and/or normal body tissues, the art does not teach the use of one of the blood products recited in claim 23.



Hassanein et al. disclose systems, devices, methods and media for preserving organs in near ideal conditions or physiological states (page 1, first paragraph of discussion). The art teaches an “organ preservation solution” for the preservation of an organ in a functioning state at normothermic temperature at about 20°C to about 37°C (page 6, lines 20-30). The art teaches the organ may be a “lung” (see page 16, line 27). A fluid or fluid media is provided comprising donor whole blood or leukocyte-depleted whole blood and a storage solution which includes a carbohydrate source, insulin, other hormones, epinephrine, electrolytes, and a buffer (page 5, lines 14-20). Therefore the art teaches a solution that is a fluid (hence, aqueous) comprising leukocyte-depleted whole blood (a blood product that has been at least partially depleted of leukocytes) and carbohydrates. The solution may contain sodium chloride (see page 6, line 30). The art teaches the solution may contain potassium chloride (with a preferred range of between 4 meq and 6 meq) to maintain normal physiologic levels of intra and extra-cellular potassium (see first paragraph of page 21). 

As evidenced by European Commission, L-lysine acetate is a salt of L-lysine which is soluble in aqueous solution (see page 8, second paragraph).

Claim 23 recites the plurality of amino acids does not include asparagine, glutamine or cysteine. As evidenced by Encylcopedia.com, asparagine is a nonessential amino acid (page 2199, first paragraph). As evidenced by Encylcopedia.com, glutamine is a nonessential amino acid. As evidenced by Encylcopedia.com, cysteine is a nonessential amino acid.

It would have been obvious to combine the teachings of the prior art by using a whole blood partially depleted of leukocytes in Fischer’s method. One would have been motivated to do so since Fischer teaches a solution for maintaining organs and Hassanein teaches whole blood partially depleted of leukocytes can be used in a solution for maintaining organs. One would have had a reasonable expectation of success since Fischer teaches a composition comprising components that can be found in blood. One would have expected similar results since both references are directed to compositions for organ preservation.

Claim 23 has been amended to recite the weight (milligrams) of the amino acids. The claim does not recite the volume of the aqueous composition, and is therefore silent regarding the concentration of each amino acid in the aqueous composition. As set forth above, Fischer teaches the number of grams of  each of the claimed amino acids present in 1 Liter of the aqueous composition.  While Fischer does not teach the ranges of the amino acids as recited in claim 23, the amounts would have been obvious. The MPEP teaches optimization of concentrations is obvious. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Fischer teaches the amino acids are added to the nutritive medium in physiologically suitable concentrations. The skilled artisan would optimize the amount of each amino acid based on the desired nutritive effect of each component. One would have had a reasonable expectation of success since Fischer teaches any physiologically suitable concentration can be used.

It would have been obvious to an aqueous composition for maintaining an organ that does not include asparagine, glutamine or cysteine. As set forth above, Fischer teaches the use of essential amino acids, although all twenty naturally-occurring amino acids, and/or derivatives thereof, are optionally included. As evidenced by Encylcopedia.com, cysteine, asparagine and glutamine or non-essential. A composition that does not includes these non-essential amino acids would have been since the art teaches non-essential amino acids are optional. One would have had a reasonable expectation of success since the art teaches they are optional, and therefore hence not required.

As set forth above, Fischer teaches Sodium Phosphate Monobasic in an amount that overlaps with the range recited in claim 23. While Fischer does not anticipate the claim, the claimed amount would have been obvious. The MPEP teaches in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. Fischer teaches the nutritive medium includes pH buffers, such as phosphate buffers ([0040]). The skilled artisan would optimize the amount of a buffer to achieve the desired pH.

Fischer teaches glucose is used as a simple sugar ([0040]). It is of note Fischer teaches glucose is known to provide nutritional support in methods of the prior art that are directed to organ preservation ([0005]). While Fischer does not anticipate the claim, the claimed amount would have been obvious. Fischer teaches glucose is used to provide minimal nutrition. The skilled artisan would optimize the amount of a glucose to achieve the desired level of nutrition for the organ being stored.

The art does not teach the claimed amount of magnesium sulfate, sodium chloride or potassium chloride. Examiner notes Fischer identifies these are physiological salts of sodium, potassium and magnesium ([0040]). The art teaches they are used in physiologically compatible concentrations. While the art does not anticipate the claimed amounts, one would optimize the amount of each salt to provide the desired amount of sodium, potassium and magnesium. One would have had a reasonable expectation of success since Fischer teaches each component can be used in any amount that is physiologically compatible.

As set forth above, Fischer teaches the use of L-lysine. It would have been obvious to use L-lysine acetate to provide L-lysine in the disclosed composition. One would have been motivated to do since as evidenced by the European Commission, L-lysine acetate is a salt of acetate. One would use it in Fischer’s composition since Fischer ids directed to an aqueous composition and L-lysine acetate is a form of L-lysine which is soluble in aqueous solutions. KSR B teaches that it is rational to substitute one known, equivalent element for another to obtain predictable results. One would have had a reasonable expectation of success because Fischer teaches L-lysine and L-lysine acetate provides L-lysine.

It would have been obvious to combine each of the claimed ingredients in a composition. The rejections under 35 USC 103 above are consistent with case law.  The MPEP teaches if is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  In the Instant case, one would combine each of the claimed elements since each is known for use in a composition to maintain and preserve an organ. 

Claim 23 recites the claimed composition is for use in a perfusion circuit to maintaining an ex vivo lung in a near physiological functioning condition at near physiologic temperature. As set forth above, Fischer teaches The organs and tissues to be preserved by perfusion and/or contact with the inventive composition include the lung.
Fischer also teaches the inventive compositions maintaining the health and Viability of cells, tissues and/or organs both in vivo and ex vivo at non-hypothermic temperature ranges, e.g., at temperatures ranging from about 20° to about 37° C. ([0017]). Therefore it is expected to be suitable for use as claimed. The following sections are noted from the MPEP:



In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

MPEP 2133.03 discloses the following:
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 23 is rendered obvious (claim 23).

Fisher teaches the use of insulin (Table 2B). Therefore claim 29 is included in this rejection (claim 29). Fischer teaches the composition contains B12 (Table 1) (hence, a vitamin). Therefore claim 30 is included in this rejection (claim 30).

Fischer uses “calcium chloride” (hence, calcium). Therefore the art teaches the use of an electrolyte. Claims 32-33 are included in this rejection (claims 32-33).

Fischer teaches the use of anti-inflammatory agents ([0031]). Because inflammation is an immune response, an anti-inflammatory is broadly interpreted to be an immunosuppressant. Therefore claim 34 is included in this rejection (claim 34). 

Fischer does not explicitly teach the use of a steroid.

Hassanein teaches the fluid media may contain constituents including beta-blockers, metabolites, steroids, enzymes, and other components as will be appreciated by the skilled artisan.  See Hassanein at pgs. 48-59.

It would have been obvious to use a steroid in the composition taught by Fischer. One would have been motivated to do so since Fischer teaches a composition for organ preservation and Hassanein teaches steroids can be is used in compositions for organ preservation. One would have had a reasonable expectation of success since Hassanein L-arginine can be used as a therapeutic. One would have expected similar results since both references are directed to compositions for organ preservation. Therefore claim 35 is included in this rejection (claim 35).

Fischer teaches the composition comprises albumin (see Table 10). Therefore claims 36-37 are included in this rejection (claims 36-37). Fischer teaches the use of anti-inflammatory agents ([0031]). This is a therapeutic. Therefore claims 39-40 are included in this rejection (claims 39-40).

Fischer teaches the composition contains prostaglandin E1 (Table 4). Therefore claims 41-42 are included in this rejection (claims 41-42).

Regarding claims 45 and 46, it is noted that the claims are directed to the therapeutic is formulated for delivery through the tracheal interface by one of a nebulizer and a bronchoscope. Fischer teaches the composition can be used to preserve lungs and  blood vessels by perfusion ([0020]). Hassanein teaches delivery to at least one major vessel, preferably an artery, of the organ.  See Hassanein at pg. 48, lines 3-5.  As such, the references both teach that the composition may be formulated to be delivered through the tracheal interface by nebulizer and bronchoscope because delivery of the solution to at least one major vessel (e.g., through bronchoscope), or specifically, the bronchi would be obvious in the context of perfusion.  See Hassanein at pg. 48, lines 3-5.  Therefore claim 45 is rendered obvious (claim 45). Fischer teaches the composition contains prostaglandin (supra). Therefore claim 46 is included in this rejection (claims 45-46).

While Fischer teaches a composition comprising L-arginine, the art does not teach the use of L-arginine as a nitric oxide donor. Hassanein teaches therapeutics such as, antimicrobials, steroids, prostaglandin E1 (e.g., vasodilator), and L-Arginine (e.g., nitric oxide donor).  See Hassanein at pg. 50, line 3; pg. 53, line 11; and pg. 55.

It would have been obvious to use a nitric oxide donor such as L-arginine in the composition taught by Fischer. One would have been motivated to do so since Fischer teaches a composition for organ preservation and Hassanein teaches L-arginine (a nitric oxide donor) is used in compositions for organ preservation. One would have had a reasonable expectation of success since Hassanein L-arginine can be used as a therapeutic. One would have expected similar results since both references are directed to compositions for organ preservation. Therefore claims 43-44 are included in this rejection (claims 43-44).

Fischer does not teach the use of a beta-2 agonist in the disclosed composition.
Hassanein teaches epinephrine (e.g., beta-2 agonist).  See Hassanein at pg. 49, lines 9-12.  

It would have been obvious to use a beta-2 agonist in the composition taught by Fischer. One would have been motivated to do so since Fischer teaches a composition for organ preservation and Hassanein teaches beta-2 agonists can be used in compositions for organ preservation. One would have had a reasonable expectation of success since Hassanein beta-2 agonist can be used as a therapeutic. One would have expected similar results since both references are directed to compositions for organ preservation. Therefore claim 47 is included in this rejection (claim 47).

Fischer does not teach the use of vectors for gene therapy in the disclosed composition.
Hassanein teaches therapeutics may include vectors for gene therapy.  For example, cytotoxic therapeutic agents such as antineoplastic agents or vectors could be delivered to the organ in an isolated fashion. See Hassanein at pg. 62, lines 2-8. 

It would have been obvious to use a vector carrying a gene in the composition taught by Fischer. One would have been motivated to do so since Fischer teaches a composition for organ preservation and Hassanein gene vectors can be used in compositions for organ preservation. The skilled artisan would have done so to deliver cytotoxic therapeutic agents to the organ in an isolated fashion One would have had a reasonable expectation of success since Hassanein gene vectors can be used as a therapeutic. One would have expected similar results since both references are directed to compositions for organ preservation. Therefore claim 48 is included in this rejection (claim 48).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
  
Claims 52-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al. in view of Hassanein as evidenced by European Commission and Encyclopedia.com (Glutamine; Asparagine, Cysteine), as applied to claim 23 above, and further in view of Rao et al. (previously cited; Chemical and Technical Assessment- 2007) and Baker et al. (previously cited; Journal of Experimental Medicine- 1939).

The teachings of the prior art as set forth in the rejection of claim 23 above.

Claim 52 recites the composition of claim 23 further includes a priming solution comprising the claimed amounts of sodium chloride, potassium chloride, magnesium sulfate heptahydrate and sodium glycerophosphate. Claim 23 is drawn to a composition that is an aqueous medium. A composition that further includes the claimed priming solution is interpreted to mean a composition that also includes the components recited in claim 52. Because the composition of claim 23 already contains sodium, chloride and potassium chloride, claim 52 is interpreted to mean the composition also includes magnesium sulfate heptahydrate and sodium glycerophosphate.

Rao et al. teach inclusion of the specific salt magnesium sulfate heptahydrate would have been an obvious substitution for magnesium sulfate salts for a solution as taught
in Fischer and Hassanein, because magnesium sulfate is commercially known to be available as heptahydrate, monohydrate, anhydrous or dried form. See Rao et al. at pg. 1, second paragraph. It would have been obvious to have considered selecting magnesium sulfate heptahydrate because it was known to be commercially available amongst the other forms of the salt. Fischer teaches sodium chloride and potassium chloride in the concentrations set forth above.

Examiner notes none of Fischer, Hassanein, or Rao explicitly teach the composition further comprising sodium glycerophosphate, or the concentrations of priming solutions having sodium glycerophosphate (claims 52-53 and 55).

Baker et al. teach an artificial maintenance media for cell and organ cultivation that can be used in place of blood and serum, to nourish organs after they have been removed from the body.  See Baker et al. at Abstract.  Moreover, Baker et al. teach that the media may include sodium glycerophosphate at 57.3 mg per 100 cc.  See Baker et al. at pg. 32, first paragraph.  Baker et al. teach that the medium formula may be modified under individual experiments.  See Baker et al. at pg. 32, second paragraph.  

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the teachings of Baker et al. with those of Fischer, Hassanein and Rao et al., for a composition for use in a perfusion circuit. One would have been motivated to do so since Baker et al. teach artificial maintenance media for cell and organ cultivation that can be used in place of blood and serum, to nourish organs after they have been removed from the body.  See Baker et al. at Abstract. The person of ordinary skill in the art would have been motivated to utilize the solution of Baker et al. with those of Fischer and Hassanein for perfusion, because Baker et al. teach the solution used for the same purposes, e.g., perfusion.  Further, Hassanein teaches the solution may be utilized for priming purposes.  See Hassanein at pg. 13, lines 15-16.  A person of ordinary skill in the art would therefore have had a reasonable expectation of success in utilizing the solution of Baker et al. with that of Hassanein and Steen for priming or perfusion, because the compositions in Baker et al. are utilized for the same or similar purposes, where the sodium glycerophosphate serves as a known source of phosphates.

With respect to the quantities of reagents disclosed in claim 52  the solute concentrations and amounts are obvious in view of Baker et al. with Fischer and Hassanein, because the values shown in Baker et al., are within the skills of a person of ordinary skill in the art to optimize in order to achieve the best perfusion in the context of the requirements.  For instance, it would be obvious to vary the quantity of potassium phosphate and sodium phosphate, to adjust the sodium glycerophosphate salts, in the composition and achieve optimal perfusion from a source of phosphates. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover the values as instantly claimed. MPEP § 2144.05 II.  In addition, there is reasonable expectation of success in achieving the optimizable percentages by varying the percentages and parameters. Therefore claim 52 is rendered obvious (claim 52).

As set forth above, Fischer teaches a composition comprising dextran. Fisher teaches dextrans are used enhance osmolarity ([0029]). Preferably, the inventive compositions have an osmolality that is higher than that of normal body fluids, e.g., preferably at least about 300 and more preferably ranges from about 385-425 mOsM/kg ([0014]).
While the art does not anticipate the claimed amounts, one would optimize the amount of each salt to provide the desired osmolarity. One would have had a reasonable expectation of success since Fischer teaches each component can be used in any amount that is physiologically compatible. Therefore claim 53 is rendered obvious as claimed (claim 53).

Fischer teaches the composition is aqueous (hence, a fluid). Therefore claim 54 is included in this rejection (claim 54).

Likewise, it would be obvious to change the concentration of a priming solution (e.g., magnesium sulfate, sodium chloride, potassium chloride, dextran, and sodium glycerophosphate) relative to a volume (i.e., 500 mL) of aqueous fluid, for perfusion purposes, in the context of what is required. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover the values as instantly claimed. MPEP § 2144.05 II.  In addition, there is reasonable expectation of success in achieving the optimizable percentages by varying the percentages and parameters. Therefore claim 55 is included in this rejection (claim 55).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653